Luke, J.
1. Tlie' code-section which declares that pleadings may bo amended, whether in matter of form or of substance, provided there is enough in the pleadings to amend by (Civil Code of 1910, § 5681), properly construed, means, that in order to admit of amendment, a valid cause of action must be set forth in the original declaration. Selma &c. Railroad Co. v. Laeey, 49 Ga. 107(2).
2. While an imperfect cause of action may be made perfect by suitable amendment, that which is no cause of action whatever cannot by amendment be converted into a cause of action. Davis v. Muscogee Manufacturing Co., 106 Ga. 126 (1), 129 (32 S. E. 30).
3. Section 910 of the Civil Code (1910) requires, as a condition precedent to any claim for money damages against a municipal corporation on account of injuries to person or property, that the claims shall be presented for adjustment to the municipal authorities, and where, in a suit against a municipality for such injuries, the original petition contains no averment whatever that the claim was presented to the municipal authorities, the petition sets forth no cause of action, and an offered amendment, alleging a timely presentation of the claim to the municipal authorities, is properly disallowed. . Saunders v. City of Fitzgerald, 113 Ga. 619 (38 S. E. 978).

Judgment affirmed.


Broyles, O. J., and Bloodioorth, J., concur.